Citation Nr: 1534219	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-49 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a claim for service connection for arthritis of the left hand.  The Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a left hand disability that is related to his service.


CONCLUSION OF LAW

A left hand disability is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left hand disability due to his service.  He argues that his current left hand arthritis is related to treatment for left hand symptoms during service, in August 1976, nearly 30 years ago.  See Veteran's appeal (VA Form 9), received in December 2010.    

In March 2008, the Veteran filed his claim.  In November 2008, the RO denied the claim.  The Veteran has appealed. 

The Board notes that additional medical evidence has been received following the issuance of the most recent supplemental statement of the case in January 2012, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this evidence does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Arthritis is one of the chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2014).

The Veteran's service treatment records show that in August 1976, the Veteran sought treatment for a blow to his distal left forearm and left index finger with a rake, with pain and swelling.  

On examination, there was pain, tenderness, and swelling.  Range of motion was decreased by pain.  An X-ray was noted to be negative.  His condition upon release was characterized as good.  He was provided with a sling, and Tylenol, and told to put ice on the area.  The diagnosis was contusion, right wrist (the notation of the right wrist was apparently in error).  

Multiple dental questionnaires, dated between 1991 and 2000, show that the Veteran denied a history of painful joints.  No less than seven examination reports, to include a September 1999 report (a separation examination report is not of record), show that the Veteran's upper extremities were clinically evaluated as normal; none of these reports contain a notation of a left hand disability or left hand symptoms.  

The reports, overall, provide highly probative evidence against this claim that he has had a problem with this disability since the injury in 1976.

As for the post-service medical evidence, it consists of VA and non-VA reports, to include TriCare reports, dated between 2000 and 2015.  This evidence shows that in January 2003, the Veteran was treated for complaints of a several-year (decades after service) history of bilateral hand cramps and stiffness.  He reported that he did not have a history of relevant injury (providing evidence against his own claim); the report also notes a history of a right hand fracture.  The assessment noted a negative workup, with abnormal liver function tests and increased GGT (gamma-glutamyl transpeptidase).  A number of reports, dated as early as February 2003, note arthritis of the bilateral hands.  An X-ray report for the left hand, dated in February 2003, contains an impression of early degenerative joint changes in the DIP (distal interphalangeal) and PIP (proximal interphalangeal) joints, with sparing of the metacarpophalangeal joints and wrists.  A December 2005 report shows that the Veteran reported that the night before he had tried to catch a broken glass cup and that it had cut his left third digit; he was also treated for a laceration to fingers on his right hand at that time.  On examination, he was noted to have a 4 centimeter semi-circular laceration of P1 of his left third digit, that was 1/2-inch to 3/4-inch deep.  A November 2007 report shows that the Veteran reported that he was working as a carpenter.  See also July 2009 QTC examination report, VA progress notes, dated in December 2012 and January 2013 (noting a reported work history as a carpenter following separation from service).  

Thereafter, TriCare reports contain a number of notations of a history of an open wound of the left hand.  A VA X-ray report, dated in March 2011, notes asymmetric hypertrophic reactive changes along the radial aspect of the scaphoid that raises the possibility of old trauma, otherwise, no acute osseous abnormality, substantial arthritic changes, or abnormal periarticular calcifications.  

As an initial matter, the Veteran has not specifically asserted that he had ongoing left hand symptomatology since his service.  However, a January 2003 medical report shows that the Veteran was treated for complaints of a "several-year" history of bilateral hand cramps and stiffness.  To the extent that the Veteran may have intended to assert that he has had ongoing left hand symptomatology since service, such an assertion would not be accurate, given the evidence in the service treatment records which shows that he repeatedly denied a history of painful joints following his treatment in August 1976, and that thereafter, his upper extremities were repeatedly clinically evaluated as normal, with no finding or notation to show the existence of left hand symptoms or a left hand disability.  

The Board further finds that the claim must be denied.  The Veteran is shown to have been treated for left hand symptoms on one occasion during service, in August 1976.  This was apparently an acute condition, as there was no evidence of left hand pathology noted, to include in an X-ray, and there was a complete lack of follow-up (or new) treatment for left hand symptoms during the Veteran's lengthy remaining period of active duty service, i.e., a period of about 23 years.  The Board therefore finds that a left hand disability is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  The earliest post-service medical evidence of a left hand disorder is dated in January 2003, which is about 2 years and five months after separation from service.  In this regard, although the exact dates are not clear, the Veteran has reported that he worked as a carpenter following service.  The performance of these duties which would require extensive use of the left hand.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are " not subject to reasonable dispute ").  This evidence therefore weighs against a finding that a chronic left hand disability existed during, or shortly after, service.  There is no competent medical evidence to show that the Veteran has a left hand disability that is related to his service.  There is also evidence of a post-service left hand injury, i.e., a laceration of the left third digit in late 2005.  

To the extent that a March 2011 VA X-ray report notes asymmetric hypertrophic reactive changes along the radial aspect of the scaphoid that "raises the possibility of old trauma," there is no indication that such changes are related to any trauma during the Veteran's service, to include his singular inservice treatment for left hand symptoms in August 1976 (over 34 years earlier).  

Finally, there is no evidence to show the existence of arthritis of the left hand within one year of separation from service, let alone that arthritis of the left hand was manifest to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a left hand disability (arthritis) due to his service, this issue falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board has determined that any assertion of a continuity of symptomatology would not be credible, and that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in April 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as January 2012.  See statement of the case, dated in January 2012; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, to include TriCare records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran is shown to have been treated for left hand symptoms on only one occasion during service, in 1976, with no subsequent treatment during his remaining period of service, a period of about 23 years.  The earliest post-service medical evidence of a left hand disability is dated in 2003, well over two years after separation from service.  There is no competent opinion of record in support of the claim.  The Board has determined that any assertion of a continuity of symptomatology would not be accurate.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  It is important for the Veteran to understand that based on this evidence a medical opinion would not provide a basis to grant this claim and the examinations after the injury in question provide significant evidence against the claim that this problem has been ongoing since 1976.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a left hand disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


